CARPENTER, J.
All of the above cases involve one accident and were tried together in East Greenwich on September 28, 1926, before a jury, at which time the jury returned a verdict in favor of the defendants in each case. A motion for a new trial was *29filed October 2, 1926, and was argued before this Court on March 24, 1928.
For plaintiffs: Henshaw & iSweeney.
For defendants: Hinckley, Allen, Tillinghast & Phillips.
All of the plaintiffs alleged that they received and suffered injuries to either their person or property by reason of a collision between a motorcycle and a Wills 'Sainte Claire roadster, which occurred on the Post Road, near Cow-esett, in the Town of Warwick, on December 15, 1925.
The motorcycle was driven by one Evald Lund'berg, and the plaintiffs contended that it was owned and controlled 'by the defendants in the cases, John L. Halsband, Julius L. Abrams, Morris M. A'brams and Myer Abrams, who, it appeared, from the evidence, were co-partners and owned and operated a garage in Apponaug. With Lundberg at the time of the collision was a boy about seventeen years old by the name of Harold Taylor.
The Wills Sainte Claire was owned by the C. I. Bigney Construction Company, Inc., and was driven by C. I. Big-ney, with whom George F. Corrigan was riding.
The plaintiffs allege that the collision was caused through the negligence of the driver of the motorcycle.
The main issue in the ease was whether or not the motorcycle was owned and controlled by the defendants at the time of the accident. Lund-berg himself, the driver of the motorcycle, testified that a few days prior to the accident he took a Ford car to the defendants and traded it for a motorcycle, it 'being understood that he could later exchange the motorcycle for one with a side car, upon the payment of $35.09 extra. Having located a prospective purchaser for a motorcycle with side car, Lundberg decided to make the exchange, in hope of making a profit on the resale. On the way to the defendants’ garage at Apponaug, he picked up Harold Taylor, one of the plaintiffs. Upon arriving at the garage at Apponaug, Lundberg made the exchange with one of the defendants, Myer Abrams. Lundberg testified that
this was an out and out sale, that the car was not to be brought back if not sold, and whatever Lundberg could get for the motorcycle was his own affair and belonged to him.
After the exchange had 'been effected Lund'berg and Taylor started back towards East Greenwich, and they had gone only a short distance when Lund-berg lost control of the motorcycle which swerved across the road to the left, running head-on into the Wills Sainte Claire roadster, owned and operated as above.
The controlling issue in the case was whether Lundberg was the agent of ttie ■defendants and was on his way to try to sell the motorcycle, or whether Lund-berg had, as he and the defendant, Myer Abrams, claimed, bought it outright, and was seeking to resell it on his own, account.
The evidence seemed to preponderate in favor of the story told by Lund-berg, and the Court feels that the jury were justified in returning a verdict for the defendants in each case.
Motion for new trial denied.